Citation Nr: 1206703	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-26 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for exposure to radiation from nuclear reactor.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to an initial compensable disability rating for residual, excision of granuloma from superior segment, right lower lobe.

4.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1954 to July 1957, from September 1957 to September 1960, and from September 1961 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2011.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In October 2011 correspondence the Veteran indicated that he wished to withdraw his appeal concerning the issues of entitlement to service connection for exposure to radiation from nuclear reactor and a stomach disorder.  
2.  The Veteran's residual, excision of granuloma from superior segment, right lower lobe are manifested by pulmonary function test (PFT results) that exceed Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted.  

3.  The Veteran's residual scarring from the excision of granuloma from superior segment, right lower lobe is superficial, without evidence of tenderness or pain, and does not result in any restricted motion, nor does it exceed 6 square inches.

4.  The Veteran has no more than Level III hearing loss in the right ear and Level III hearing loss in the left ear, evaluated as non-compensable.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issues of entitlement to service connection for exposure to radiation from nuclear reactor and a stomach disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for an initial compensable disability rating for residual, excision of granuloma from superior segment, right lower lobe have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.96 , 4.97, § 4.118, Diagnostic Codes (DCs) 6820-6844 (pre and post October 6, 2006).

3.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 4.85, DC 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim his service-connected residual, excision of granuloma from superior segment, right lower lobe and bilateral hearing loss are more disabling than currently evaluated.     

Withdrawn Issues

In October 2011 correspondence the Veteran indicated that he wished to withdraw his appeal concerning the issues of entitlement to service connection for exposure to radiation from nuclear reactor and a stomach disorder.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal concerning the issues of entitlement to service connection for exposure to radiation from nuclear reactor and a stomach disorder.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

Increased Rating Issues

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.    

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

1. Residual, excision of granuloma from superior segment, right lower lobe

Service treatment records show that the Veteran underwent surgical resection of a lesion in the lower lobe of the right lung in April 1963.  A pathology report revealed a fibro caseous granuloma.  The Veteran submitted a claim for service connection for residuals of this right lower lobe lung surgery in April 2006 and was afforded a VA examination in August 2006.  By rating decision dated in September 2006 the RO granted service connection for residual, excision of granuloma from superior segment, right lower lobe and assigned a noncompensable rating effective April 28, 2006, the date of the Veteran's claim.  The Veteran disagreed with this initial decision and subsequently perfected an appeal.  The Veteran was scheduled for an additional VA examination in April 2007 but failed to report to the scheduled examination.    

During the pendency of this appeal, the regulations pertaining to the evaluation of respiratory conditions were amended, effective October 6, 2006.  See 71 Fed. Reg. 52457 - 52460 (2006) (presently codified at 38 C.F.R. § 4.96).  When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g) ; DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.   Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.   As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the veteran. 

The Board notes, however, that the change in the regulations does not alter any of the specific criteria listed in the applicable Rating Formula.  Rather, the new regulations affect how the evaluation criteria are applied, including when a pulmonary function test (PFT) is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which PFT result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when the level of evaluation would differ depending on the test used.

What remains unchanged in the application of the PFT is the following.  The post-bronchodilator findings for these PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723  (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (in effect prior to October 6, 2006) and 38 C.F.R. § 4.96(d)(5) (2011).

The Veteran's service-connected for residual, excision of granuloma from superior segment, right lower lobe is rated under DC 6820-6844.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  DC 6820 pertains to neoplasms, benign, any specified part of respiratory system, and should be evaluated using an appropriate respiratory analogy.  DCs 6840 through 6845 are rated either under the General Rating Formula for Restrictive Lung Disease, or the primary disorder is rated.  The restrictive lung diseases include DC 6844 (post-surgical residual, e.g., lobectomy, pneumonectomy). 

The General Rating Formula for Restrictive Lung Disease (DCs 6840 through 6845) provides that FEV-1 of 71- to 80-percent predicted value, or; the ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) is 66- to 80-percent predicted, is rated as 10 percent disabling. 

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated as 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated as 60 percent disabling. 

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated as 100 percent disabling. 38 C.F.R. § 4.97. 

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance. Note (1) provides that a 100-percent rating shall be assigned for pleurisy with emphysema, with or without pleurocutaneous fistula, until resolved. Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge. Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (Diagnostic Code 5321), however, will not be separately rated. 38 C.F.R. § 4.97. 

It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

During the August 2006 VA examination the Veteran reported that he had been suffering from removal of a right lung mass since 1963.  From his respiratory condition, he had a cough with purulent sputum and had shortness of breath with walking five city blocks.  He stated that he did not have any asthma attacks.  He indicated that he contracts infection easily from his respiratory condition which required antibiotics periodically two times per year, each time lasting for three weeks.  When he has these infections, he required bed rest and treatment by a physician as often as one time per year, each lasting for three weeks.  He stated that he had not suffered from an episode of respiratory failure requiring respiration assistance from a machine.  For his respiratory condition, he required inhalation of anti-inflammatory medication daily, 0000000, bronchodilator by inhalation daily and bronchodilator by mouth daily.  From the above condition, the functional impairment was exertional shortness of breath with walking long distances or with heavy labor.  

Upon physical examination the examiner noted that the lungs were abnormal.  Findings showed decreased breath sounds on the right side of the chest posteriorly.  He had a 23 x 0.1 centimeter well healed scar on the posterior lateral thorax that had no abnormal findings ( no tenderness, tissue loss, pigment abnormalities, keloid formation).  He had an accessory nipple on the right.  A chest X-ray was within normal limits.  PFT testing revealed FVC Liters of 95 percent, FEV1 of 86 percent, and N/A for FEV1/FVC after bronchodilator.  The examiner noted that the Veteran provided a good effort on PFT testing and that there was no discrepancy between the PFT findings and the clinical examination.  A DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  

The diagnosis was status post right sided thoracotomy for a right lung mass with a scar; chronic obstructive pulmonary disease.  The residuals included a history of the Veteran having to use bronchodilators and inhaled steroids for shortness of breath.  The examiner noted that the PFT was abnormal, that the Veteran had a visible right thoracotomy scar, and that the Veteran did not have any complication secondary to his pulmonary disease.  The examiner noted that the chronic obstructive pulmonary disease was likely related to the Veteran's 50 pack year history of tobacco use.

Also of record are VA outpatient treatment records dated through May 2008.  Significantly, an August 2006 chest CT (computed tomography) scan showed two stable 5 mm (millimeter) parenchymal nodules within the left lower lobe.  These likely represented foci or parenchymal scarring related to prior infectious or inflammatory processes. 

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against an initial compensable disability rating.  The evidence from the available findings on PFT in the August 2006 VA examination shows that his FEV-1 was 86 percent post bronchodilator.  This finding is within a noncompensable range, as it does not meet the criteria for a 10 percent rating for PFT findings under DC 6844.  While the examiner did not note findings for FEV1/FVC she noted that such findings were "N/A" or not applicable in this case.  Also, while the examiner did not perform a DLCO the examiner noted that this was not done as the PFAT results were sufficient to evaluate the pulmonary status of the Veteran.  Finally, while the examiner also noted a diagnosis of chronic obstructive pulmonary disease, it appears that the Veteran's chronic obstructive pulmonary disease is due to his 50 pack year history of tobacco use and the Veteran is not service connected for chronic obstructive pulmonary disease.     

The Board has also considered whether a separate compensable rating is warranted for the residual surgical scar of the excision of granuloma dating from the pendency of this appeal.  See 38 C.F.R. § 4.118, DC 7805 (in effect prior to October 28, 2008).  The Board notes that the rating criteria for evaluating skin disabilities, including scars, were revised effective October 23, 2008. See 73 Fed Reg. 54710 (Oct. 23, 2008).  The revised rating criteria are not applicable to claims pending on or before October 23, 2008, however.  Prior to October 23, 2008, DC 7805 provides that other scars will be rated based on the limitation of function of the affected part.  See 38 C.F.R. § 4.118, DC 7805 (in effect prior to October 28, 2008). 

Other potentially applicable DCs for scars shall also be considered by the Board.  DC 7801 provides a 10 percent rating for other scars that are deep or cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters).  DC 7802 provides a 10 percent rating for other scars that are superficial and do not cause limited motion in an area or areas of 144 square inches (929 square centimeters) or greater.  DC 7803 provides a 10 percent rating for scars that are superficial and unstable.  Note (1) to DC 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to DC 7803 defines a superficial scar as one not associated with underlying tissue damage.  DC 7804 provides a 10 percent rating for a superficial scar that is painful on examination.  Note (1) to DC 7804 again defines a superficial scar as one not associated with underlying tissue damage.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, & 7804 (in effect prior to October 28, 2008). 

Examination of the scar in August 2006 revealed no associated limitation of function (in this case motion loss) from the scar.  Consequently, there is no basis for rating under DC 7805.  Additionally, the scarring is shown to be superficial, and there were no complaints shown on examination, or elsewhere during the pendency of this claim, of the scar being tender or painful.  The areas affected by the scarring is not shown to exceed six square inches (39 square centimeters).  There is also no evidence showing that the scarring is unstable.  The evidence was negative for any sign of ulceration, breakdown or soft tissue damage.  Thus, for these reasons, a compensable rating is not warranted under any of the other pertinent criteria for scars.  See DCs 7801-7804.  Consideration for a staged rating pursuant to Hart, supra is not warranted in this matter, where the evidence throughout the pendency of this claim reflects noncompensable findings for rating the scar.

In sum, the Board finds that the preponderance of the evidence is against a separate compensable rating for scarring at the surgical location of this excision of granuloma.  

In conclusion, the Board finds that an initial compensable disability rating for residual, excision of granuloma from superior segment is not warranted.    

2.  Bilateral hearing loss

The Veteran's service treatment records show decreased hearing at 3000 and 4000 Hz during his third period of service from September 1961 to September 1964.  He submitted a claim for service connection for bilateral hearing loss in April 2006 and was afforded a VA audiological examinations in May 2006 and August 2006 which also showed bilateral hearing loss.  By rating decision dated in September 2006, the RO granted service connection for bilateral hearing loss, assigning a noncompensable disability rating effective April 28, 2006, the date of the Veteran's claim for service connection.  The Veteran disagreed with this initial decision and subsequently perfected an appeal.  The Veteran was scheduled for an additional VA audiological examination in April 2007 but failed to report to the scheduled examination.  

Impaired hearing will be considered a disability only after threshold requirements are met. See 38 C.F.R. § 3.385.  Once disability is established, levels of hearing loss are determined by considering the average pure tone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss.  The exceptional patterns addressed in this section are present when the puretone threshold at each of the 4 specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  

At the time of the May 2006 VA audiological examination, which indicated "not adequate for rating purposes," audiological testing revealed the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40 dB
45 dB
75 dB
70 dB
Left Ear
35 dB
50 dB
70 dB
75 dB

Puretone Threshold Average
Right Ear
58 dB
Left Ear
58 dB

Speech Recognition
Right Ear
88%
Left Ear
88%

During the August 2006 VA contract audiological examination, the examiner commented that the effect of the Veteran's hearing loss was that he experienced decreased hearing at a distance and decreased word understanding.  It was indicated that there was "no functional impairment" resulting from the Veteran's bilateral hearing loss.  Audiological testing revealed the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25 dB
35 dB
60 dB
60 dB
Left Ear
25 dB
40 dB
70 dB
70 dB

Puretone Threshold Average
Right Ear
45 dB
Left Ear
51 dB

Speech Recognition
Right Ear
94%
Left Ear
94%

In the present case, the evidence does not show an exceptional level of impaired hearing; 38 C.F.R. § 4.86 is not applicable.

While the May 2006 VA examination report indicates that it is "not adequate for rating purposes" the Board has applied the results from the May 2006 VA audiological examination to Tables VI yields a Roman numeral value of III for the right ear and a Roman numeral value of III for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss warrants a noncompensable evaluation.  

Applying the results from the August 2006 VA contract audiological examination to Tables VI also yields a Roman numeral value of I for the right ear and a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is better than May 2006 and still warrants a noncompensable evaluation.  

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to an initial compensable disability rating for bilateral hearing loss. 38 C.F.R. § 4.3.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Such functional impairment has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of a compensable disability rating.  

With regard to both the respiratory and hearing loss issues, the Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate respiratory disorders and hearing loss, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's respiratory disorder and hearing loss has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting higher evaluations, his pleadings have been non-specific.  However, the Board does find that the Veteran's reports to the examiners to be competent and credible.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed disabilities and the appeal is denied.

38 C.F.R. § 3.324 and Extraschedular Consideration

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as to clearly interfere with normal employability, even though a compensable evaluation has not been assigned for any of these disabilities, a 10 percent evaluation may be assigned, but not in combination with any other rating. 38 C.F.R. § 3.324.
 
In this case, the Veteran's service-connected disabilities consist of residual, excision of granuloma from superior segment, right lower lobe and bilateral hearing loss.  Each of these disabilities have been evaluated as non-compensable.
 
The Board has reviewed the evidence of record in this case and observes that there is no objective evidence of current symptomatology with regard to the Veteran's service-connected disorders.  There is no competent evidence of record that two or more of the Veteran's service-connected disorders, when considered together, have a combined impact on his normal employability to warrant a compensable evaluation under 38 C.F.R. § 3.324.  

With regard to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected residuals, excision of granuloma from superior segment of the right lower lobe and bilateral hearing loss.  A review of the August 2006 VA contract respiratory examination reflects that the effects of the Veteran's respiratory disorder is a cough with purulent sputum and shortness of breath with walking five city blocks.  The rating criteria in this case contemplate such complaints.  A review of the August 2006 VA contract audiological examination reflects that the examiner (audiologist) did describe the functional effects of the Veteran's hearing loss, noting that the Veteran's chief complaint was decreased hearing at a distance and decreased word understanding.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claims were awarded with effective dates of April 28, 2006, the date of his claim, and noncompensable ratings were assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The appeal concerning entitlement to service connection for exposure to radiation from nuclear reactor is dismissed.

The appeal concerning entitlement to service connection for a stomach disorder is dismissed.

An initial compensable disability rating for residual, excision of granuloma from superior segment, right lower lobe is denied.  

An initial compensable disability rating for bilateral hearing loss is denied.






____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


